Citation Nr: 9917078	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  94-49 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increased disability rating for chronic 
bronchitis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his friend



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to April 1969.  

This case was previously before the Board of Veterans' 
Appeals (Board) in February 1998 when it was remanded for 
additional development.  The decision below addresses the 
claim of service connection for a low back disability.  
Consideration of the increased rating claim is deferred 
pending completion of the development sought in the remand 
that follows the decision below.


FINDING OF FACT

The veteran had a back disability that pre-existed his period 
of active military service; it clearly did not worsen beyond 
natural progression during service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  Every veteran is presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  

In the present case, the veteran has indicated that he 
fractured his low back prior to his entry into active service 
but that he did not have any significant problems between the 
time of the accident and his entry into service.  See, e.g., 
June 1995 hearing transcript (1995 T) at 7, 16-17.  According 
to his service medical records, the veteran reported at his 
April 1966 enlistment examination that he had fractured his 
back in 1964.  This evaluation found that the veteran's spine 
was normal.  In August 1966, the veteran was referred to the 
orthopedic clinic where he complained of residual pain (from 
his fractured back in 1964) which was increased by exertion 
and bending.  X-rays taken at the August 1966 evaluation 
showed a 30 degree old L1 compression fracture.  The physical 
examination was completely normal.  Residuals of a 
compression fracture at L1 was diagnosed.  The veteran, who 
was advised to do sit-ups, was found to be fit for full duty.  
Consequently, given this diagnosis at entry, the Board 
concludes that the presumption of soundness does not attach.  
See Crowe v. Brown, 7 Vet.App. 238, 245 (1994) (the 
presumption of soundness attaches only where there has been 
an entry examination in which the later-complained-of 
disability was not detected).  

Nonetheless, service connection for a low back disorder may 
still be granted if the disability is shown to have been 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).  

Throughout the current appeal, the veteran has asserted that 
a pre-existing low back disorder worsened during his active 
military duty.  See, e.g., 1995 T. at 7-8, 10, 16.  
Specifically, the veteran has indicated his belief that 
in-service duties caused a worsening of his back problem, 
which duties included carrying heavy objects (including some 
weighing 90 pounds), running, and exercising.  See, e.g., 
1995 T. at 7-8, 16.  

Subsequently prepared service medical records show that, in 
September 1966, the veteran complained of "back trouble."  
Specifically, he reported having had an old back injury and 
experiencing pain in his back and both legs after long 
marching.  An impression of a sore back from exercise and an 
old injury was given.  In November 1966, the veteran again 
sought treatment for "back . . . trouble."  At a January 
1967 evaluation, he reported having had intermittent back 
pain since the 1964 injury.  Examination demonstrated normal 
range of motion; there was no spasm or deformity.  The 
veteran was advised to participate in physical therapy.  

At a March 1969 separation examination, the veteran reported 
that he had previously fractured his back, and that he had 
arthritis; however, he indicated that he had not had 
recurrent back pain.  Based on these comments by the veteran, 
the military physician indicated that the veteran's medical 
history included arthritis and low back pain.  Upon physical 
examination of the veteran, this physician determined that 
the veteran's spine was normal.  

At an October 1974 VA examination, the veteran denied having 
had back aches.  No low back disorder was diagnosed.  In 
March 1980, the veteran described a low back ache.  In 
February 1984, the veteran reported that his "[l]eft lower 
back" in the morning was unchanged.  

In January 1992, the veteran twice sought treatment for 
complaints of low back pain.  He reported having had 
intermittent back problems since the 1964 accident.  
Paraspinal muscle spasm on the right side, some scoliosis to 
the left, uncomfortable straight leg raising bilaterally (on 
the right more than the left), good motor strength, reflexes 
which were equal and active bilaterally, and a sensory 
examination which was normal to pinprick were shown at the 
second examination.  Additionally, a computerized tomography 
completed in the same month demonstrated minimal herniation 
of the intervertebral disc just to the left of the midline at 
L3-L4, as well as slight diminution of contrast opacification 
of the right S1 nerve root.  Further radiographic studies 
completed several days later showed significant arthritic 
changes in the area of the veteran's previous fracture at the 
L1-L2 level.  

In February 1992, the veteran again sought treatment for 
complaints of low back pain and for his reported medical 
history of "arthritis in [his] back."  The examiner 
assessed an old traumatic injury to L1 with degenerative 
joint disease and low back pain.  The findings from the 
second January 1992 examination were confirmed at a July 1992 
evaluation, which also noted that the veteran had severe 
arthritic changes as well as an old fracture of his lumbar 
spine.  

In April 1993, the veteran complained of back problems.  
Additionally, at an August 1993 VA general medical 
examination, the veteran complained of back pain.  X-rays 
taken of his lumbosacral spine showed an old compression 
fracture at L1, degenerative disc disease at the T12-L1 
level, degenerative changes of the lower thoracic and lumbar 
spine, and mild dextrorotoscoliosis.  The examiner diagnosed, 
in pertinent part, arthritis and herniation at the L3-4 
level.  

Subsequently, in August 1998, the veteran underwent a VA 
examination of his spine.  According to the examination 
report, the examiner reviewed the veteran's claims folder as 
well as a copy of the Board's February 1998 remand.  The 
examiner noted the veteran's pertinent medical history as 
well as the current examination findings.  X-rays taken of 
the veteran's lumbosacral spine showed mild spondylosis, mild 
scoliosis, and wedging of the vertebral bodies with 
superimposed degenerative changes consistent with residuals 
of compression fracture which were similar in appearance to 
the radiographic films of January 1992 (which had indicated 
old fracture deformities, stability in appearance at L1, and 
minimal posterior intervertebral disc narrowing at L5-S1).  

The examiner diagnosed status-post compression fracture of L1 
which was unchanged since the previous X-rays taken in 
January 1992, mild spondylosis of the lumbosacral spine on 
X-ray, mild scoliosis, and degenerative disc disease at the 
L5-S1 level.  Additionally, the examiner opined that the 
veteran's back problems started prior to service.  
Furthermore, the examiner explained that, according to the 
veteran's service medical records, he had had intermittent 
back problems, but his back was not bothering him to the 
point that he required any hospitalization or x-rays.  The 
examiner explained that such evidence indicated nothing more 
than natural progress of the pre-existing back disability.  
The examiner specifically stated that the veteran's back 
pathology progressed naturally both during service and 
through to the present.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that "the presence of a 
ratable increase in disability at separation would be 
conclusive of an in-service increase in disability."  
Hensley, 5 Vet. App. at 163.  However, the absence of a 
ratable in-service increase would not rule out a finding of 
an increase in disability.  Id.  

In the veteran's case, the evidence obtained from the in-
service and post-service examination reports does not 
indicate an increase in the underlying pathology of the 
veteran's pre-existing low back disability.  Although the 
veteran reported at the March 1969 separation examination 
that his medical history included arthritis, this evaluation 
demonstrated that his spine was normal.  Furthermore, 
available post-service medical records do not note complaints 
of low back pain until March 1980.  Additionally, these 
post-service medical reports do not reflect treatment for a 
diagnosed low back disability until January 1992 when 
radiographic films showed minimal herniation of the 
intervertebral disc just to the left of the midline at L3-L4, 
slight diminution of contrast opacification of the right S1 
nerve root and significant arthritic changes in the area of 
the previous fracture at the L1-L2 level.  X-rays taken of 
the veteran's lumbosacral spine at the August 1993 VA general 
medical examination showed an old compression fracture at L1, 
degenerative disc disease at the T12-L1 level, degenerative 
changes of the lower thoracic and lumbar spine, and mild 
dextrorotoscoliosis. 

Significantly, the examiner who conducted the August 1998 VA 
examination of the veteran's spine specifically stated that 
the veteran's in-service intermittent back problems are 
representative of the naturally expected progress for his 
back problem.  The examiner cited the fact that the veteran's 
in-service back symptomatology was only manifested 
intermittently and did not require any hospitalization or 
x-rays.  Consequently, given the findings of a normal back at 
the time of the veteran's separation from service, and the 
indications in service that the veteran's in-service 
complaints represented nothing more than acute exacerbations 
rather than a worsening of underlying pathology, the Board 
finds that this evidence, considered alongside the definitive 
opinions provided at the 1998 VA examination, constitutes 
clear and unmistakable evidence that any worsening in service 
was due to the natural progression of the disability.


ORDER

Service connection for a low back disability is denied.  


REMAND

In February 1998, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for a disability evaluation 
greater than 30 percent for his service-connected chronic 
bronchitis for further evidentiary development.  In 
particular, the Board noted that, in May 1997 the veteran had 
undergone a VA respiratory evaluation that had not included 
an interpretation of the pulmonary function test findings and 
did not reconcile such test findings with the results of the 
examination.  Citing the criteria used to evaluate 
respiratory disorders, which were effective prior to 
October 7, 1996 and which required, for the next higher 
rating, evidence that pulmonary function tests were 
indicative of severe ventilatory impairment, the Board 
concluded that another remand was necessary to provide the 
information needed to evaluate properly the veteran's 
service-connected chronic bronchitis.  See 38 C.F.R. § 4.97, 
Code 6600, effective prior to October 7, 1996.  

Consequently, the Board asked the RO to schedule the veteran 
for a VA pulmonary examination which included detailed 
pulmonary function tests.  The Board specifically requested 
that this evaluation provide values necessary to apply all 
applicable criteria, under both the old and new respiratory 
rating criteria, including all predicted values, the 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)), and findings relating to 
maximum exercise capacity.  Additionally, the Board asked 
that the examiner conducting this evaluation to reconcile the 
veteran's pulmonary function tests with the current 
examination findings as well as the May 1997 examination and 
provide an opinion as to whether, under the old criteria, the 
veteran's bronchitis was mild, moderate, moderately severe, 
or severe.  

An examination was conducted in October 1998, and the 
examiner provided the information necessary to evaluate the 
veteran's service-connected chronic bronchitis under the 
pertinent rating criteria in effect prior to October 7, 1996.  
Significantly, however, although the examiner included the 
results of certain pulmonary function tests which included 
results for forced expiratory volume at one second (FEV-1), 
the ratio of FEV-1 to forced vital capacity (FVC), these 
pulmonary function test results do not appear to include the 
DLCO-SB or the maximum exercise capacity (with 
cardiorespiratory limit).  

In light of the absence of such evidence, a second remand is 
necessary prior to final adjudication of the veteran's claim 
of entitlement to a disability evaluation greater than 
30 percent for chronic bronchitis.  See Stegall v. West, 
11 Vet. App. 268 (1998) (a remand by the Board imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand).  On remand, 
the veteran should be afforded a VA respiratory examination 
which provides all of the relevant data needed to evaluate 
his service-connected chronic bronchitis under both the old 
and new rating criteria.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the Secretary of VA to do 
otherwise, and the Secretary did so).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any recent treatment for 
his service-connected bronchitis.  The RO 
should assist the veteran in accordance 
with 38 C.F.R. § 3.159.  

2.  Thereafter, the veteran should be 
afforded a VA pulmonary examination which 
includes all pulmonary function tests 
necessary to apply pertinent rating 
criteria, including DCLO-SB and maximum 
exercise capacity.  If further clinical 
evaluation is indicated, such an 
examination should be scheduled.  An 
examiner should be asked to reconcile all 
examination and pulmonary function test 
results and to describe such results in 
terms such that both old and new rating 
criteria may be applied.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner. 

3.  When the development has been 
completed to the extent indicated, the RO 
should re-adjudicate the issue of 
entitlement to a disability evaluation 
greater than 30 percent for bronchitis.  
All potentially applicable rating 
criteria should be considered.  In 
adjudicating this increased rating claim, 
the RO should consider the respiratory 
system rating criteria in effect prior 
to, and since, October 7, 1996 and apply 
those most favorable to the veteran.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This increased rating claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

